McMurray, Presiding Judge.
Appellant was convicted of escape and sentenced to three years in the penitentiary. After the appeal was filed in this court, appellant’s appointed counsel filed a request for permission to withdraw from the case.
We find that all of the requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) have been met. See also Bethay v. State, 237 Ga. 625 (229 SE2d 406).
We have conducted a full and careful examination of the record and transcript to determine whether, in fact, the appeal is wholly frivolous. We conclude that it is. Accordingly, appellant’s counsel is granted permission to withdraw, and the appeal is dismissed under the authority of Bethay v. State, 237 Ga. 625, supra.

Appeal dismissed.


Banke and Underwood, JJ., concur.

Timothy J. Warfel, for appellant.
H. Lamar Cole, District Attorney, Dwight H. May, Assistant District Attorney, for appellee.